Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144355(67)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  DEON GENTRY,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 144355
                                                                    COA: 296580
                                                                    Wayne CC: 08-115139-NO
  WAYNE COUNTY DEPUTY SHERIFF
  DANIEL CARMONA,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 6, 2012
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant reconsideration
  and, on reconsideration, would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
         h1015                                                                 Clerk